Brewer, J.,
dissenting: I do not concur in the judgment in this case, and deem the matter of sufficient importance to express briefly the grounds of my dissent. I have no fault to find with the result in this particular case, for beyond question the second poll was recognized by a majority of the electors of Anthony as the legal poll, and by sustaining it the wish of the majority of her citizens as to their officers is established. Thus' the result is in harmony with the great principle upon which our government rests, that the will of the majority is law. Still, the legality of a poll does not turn upon the number of electors who vote at it. It is legal or illegal when the taking of votes is commenced, and must be determined by the facts then existing. And the ground of my objection is, not in the result reached in this case, but in the rule in respect to elections which the opinion of the majority of this court announces. I think it dangerous, and fraught with peril. It will inevitably tend to the settling of disputes at the or*320ganization of election boards by double, triple or more polls, and the voter who shall come thereafter to cast his vote will have nothing to guide him, except, perhaps, the opinions and wishes of partisan bystanders, as to which is the legal board and at which his vote, if received, will count in the final result. I think it of primary importance that there should be but a single poll, that fraud and wrong will be more certainly guarded against by a single poll than in any other way, and that to that end the poll first organized should, except as modified in a manner to be hereafter indicated, be always regarded as the legal poll. No secession at any election should ever be tolerated. I agree that a poll organized prior to 8 o’clock is provisional only, and can be changed by a majority of the bystanders present at 8 o’clock. Both polls here were provisional only at first; both were organized before 8 o’clock. Now it seems to me most unwise to hold that the organization which, in point of time, comes nearest to 8 o’clock is the legal poll. We all know that watches vary. In this very case we have testimony from witnesses apparently credible, based upon an examination of watches at the time, varying the time of organizing these two polls all the way from 7:15 to 8 o’clock. As a fact, there is no absolute standard of time in most places. Is legality to turn upon a mere question of time under such an uncertainty as this? And how is the voter to settle this question of time ? He may not have been present at the time of organization, and if he were, how can he be certain that his own watch will be found, upon the final inquiry, to have given him the true time? In this case, the majority of the electors voted at the second poll, and in this there was an implied recognition by the people. But suppose it were the other way, that, while the second poll was organized nearer to 8 o’clock and by a larger number of bystanders than the other, yet that a majority of the electors recognized and voted at the other poll: ought they to be disfranchised ? Perhaps I can point out wherein I think my associates err better by stating' how I think a poll should be organized, and then *321noticing the departure made by those who organized the second poll. Of course, if all the regular judges aré present, there is nothing for the bystanders to do. But if one or all of the judges are absent, the. bystanders fill the places. This should never be attempted until 8 o’clock, because until that time there is no certainty that the regular judges will not act. To elect such judges as are to be elected, a provisional meeting is organized. Some one is chairman or president. He hears motions, puts questions, declares results and votes. If either regular judge is present, he is, by virtue of his office, the presiding officer of the meeting. But if all are absent, the presiding officer is elected and the meeting organized in the way so well understood by all. This meeting thus organized remains a legal meeting until 8 o’clock. All electors coming in up to that time have a right to participate in that meeting, to offer motions, make speeches and cast votes. Any judge elected by that meeting may be, by proper motion, set aside and a new judge elected at any time before 8 o’clock. But there can be but one legal meeting of the bystanders. That meeting must elect the judges, and in that meeting all electors must participate. And that meeting may legally organize before 8 o’clock. There is no warrant; or right for any to organize a new meeting and elect judges. Such a proceeding will, I am confident, be found fraught with great peril in all elections, especially in large cities.
Now in this case they who organized the second poll went into the room where the first poll was being organized, and without attempting to take part with those there present and assist in organizing that poll, called a second meeting in a different part of the room and started an entirely independent organization. Their duty, as I conceive, was to take part in the meeting already existing, to make their motions and offer their resolutions, and if, as they claim, they constituted a majority of those in the room, they would have outvoted their opponents and carried their motions. There is not the slightest thing to indicate that if any bystander had offered *322a motion of any kind, even to change a judge already declared elected, such motion would not have been entertained and the result declared upon the majority of the votes cast and accepted by all as conclusive, and thus all excuse for. a second poll would have been obviated. But as the testimony abundantly shows, the second party coming in entirely ignored what had been done, ignored the meeting already existing and made no effort to take part in that, but declaring that all done was premature, they, themselves acting prematurely, started a new meeting and a new organization. And such departure is sustained by this court.
I have mentioned one objection to this, that the voter coming through the day has little to guide him in selecting the true and legal poll. I may mention another, and that is, that the friends of each poll, resting in the legality of that poll, will pay little attention to the other, and hence multitudes of illegal votes may be cast at a poll which a subsequent comparison of time-pieces will compel the courts to sustain as the only legal poll. All this would be obviated by compelling all bystanders to take part in the meeting first organized.
I have not noticed two matters which may sometimes affect particular cases. The doctrine that the first meeting must be held the legal meeting, is of course limited to this, that it must not be organized so early as to be manifestly fraudulent. Eight o’clock is the hour, and an organization may be attempted so much before this as to be manifestly fraudulent. Here, friends of both sides were present at the time of the commencement of the organization of the first poll, and it would not seem that the meeting was so early as to be adjudged fraudulent. Again, if they who come in before & o’clock are refused participation in the meeting already existing, there may be cases in which the wrong is so great as to justify a secession. But nothing of that kind appears here, and the court sustains the legality of the second board upon the theory that its organization, though confessedly premature, was less so than the other and nearer in point of time to 8 o’clock. I think that a singleness of poll is more important *323tban the matter of time, and that whatever of special hardship there may be in this case, had better be sustained than to hold out before any faction the possibility of securing recognition of its separate poll by making its organization hit the hour of 8 o’clock more closely than any other.
For these reasons, thus briefly stated, I dissent.